          Case 3:19-cv-01586-MO            Document 82        Filed 09/15/20      Page 1 of 1


                                                                      DLA Piper LLP (US)
                                                                      1251 Avenue of the Americas
                                                                      27th Floor
                                                                      New York, New York 10020-1104
                                                                      www.dlapiper.com

                                                                      Tamar Y. Duvdevani
                                                                      Tamar.Duvdevani@dlapiper.com
                                                                      T 212.335.4799
                                                                      F 917.778.8799


September 15, 2020
VIA ECF

Hon. Michael W. Mosman
United States District Judge
Mark O. Hatfield United States Courthouse
Room 1615
1000 Southwest Third Avenue
Portland, Oregon 97204-2945

Re:     Leonard v. Nike, Inc., 3:19-cv-01586-MO: Joint Status Report

Dear Judge Mosman:

As counsel for Defendant and Counterclaimant NIKE, Inc. in the above-referenced matter, we write jointly
with counsel for Plaintiff and Counterclaim Defendant Kawhi Leonard pursuant to the Court’s June 11,
2020 Order. [Dkt. # 80.] In that Order, the Court adopted the parties’ proposed case management
schedule contained in their Joint Status Report, submitted on June 9, 2020. [Dkt. # 79.] Accordingly, the
Court ordered fact discovery to be completed and the parties to file an updated joint status report by
September 15, 2020. [Dkt. # 80.]

The parties have recently agreed in principle to the material terms of a confidential settlement agreement
that will dispose of this action in its entirety. The parties have exchanged a draft of the agreement and
are currently in the process of finalizing the same. In view of the discussions to date, the parties
anticipate submitting a joint stipulation and motion for voluntary dismissal of all outstanding claims and
defenses within the next 30 days. Accordingly, the parties respectfully request that any further
proceedings be held in abeyance while the parties finalize their settlement agreement.

The parties will advise the Court immediately should any unexpected impediments to promptly disposing
this action arise. We thank you for your time and attention to this matter.

Respectfully submitted,

DLA Piper LLP (US)

/s/ Tamar Y. Duvdevani

Tamar Y. Duvdevani
cc:     Counsel of Record




WEST\291783582.1
